Citation Nr: 0309181	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  00-04 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory 
disability, including chronic obstructive pulmonary disease 
(COPD).



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from June and July 1999 rating decisions of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied service connection for bilateral hearing loss and a 
respiratory condition, respectively.  The veteran duly 
appealed the RO determinations.  

Thereafter, by March 2001 rating decision, the RO granted 
service connection for bilateral hearing loss and tinnitus 
and assigned initial zero and 10 percent ratings, 
respectively.  The grant of service connection for bilateral 
hearing loss constitutes a full award of the benefit sought 
on appeal with respect to that issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of compensation level or effective date for this 
disability, those issues are not now in appellate status.  
Id. at 1158.


FINDING OF FACT

A respiratory disability, including COPD, was not shown in 
service or for many years thereafter, but there is competent 
evidence to show that the veteran's current COPD is due, in 
part, to in-service cigarette smoking.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, chronic 
obstructive pulmonary disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.310(a) (2002); VA O.G.C. Prec. Op. No. 2-93 (Jan. 13, 
1993), 58 Fed. Reg. 42,756 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  That law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West 2002).  The 
VCAA also requires the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West 2002).  

A review of the record indicates that the veteran has been 
informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, and a Statement of the Case.  
The Board concludes the discussions in these documents 
adequately complied with VA's notification requirements.  

The Board also finds that VA has conducted appropriate 
evidentiary development in this case.  Most significantly, 
the Board has obtained a medical opinion which addresses the 
issue on appeal.  With respect to the veteran's service 
medical records, the Board notes that the RO requested such 
records from the National Personnel Records Center (NPRC).  
In January 1999, the NPRC informed the RO that such records 
were unavailable, presumably having been destroyed in the 
1973 fire at that facility.  The RO thereafter attempted to 
obtain service medical records from alternative sources, 
including contacting the veteran and requesting extracts from 
the Surgeon General's Office.  Unfortunately, these attempts 
were unsuccessful and the RO advised the veteran that his 
service medical records were unavailable.  See June 1999 
Report of Contact.  The Board finds that, based on the RO's 
efforts and the responses from the service department, it is 
reasonably certain that the veteran's service medical records 
are no longer available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); 
see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Based on 
the facts of this case, therefore, the Board concludes that 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

A review of the record shows that the veteran's claim for 
emphysema due to smoking was received at the RO on May 28, 
1998.  On his application, he indicated that his emphysema 
had begun on January 14, 1986.

Upon receipt of his claim, the RO contacted the National 
Personnel Records Center (NPRC) and requested treatment 
records pertaining to the veteran.  In January 1999, the NPRC 
responded that such records were unavailable, possibly having 
been destroyed in a fire at that facility.  In June 1999, the 
NPRC indicated that a search of records from the Office of 
the Army Surgeon General revealed no records pertaining to 
the veteran.

In support of his claim, the veteran submitted private 
treatment records showing that in January 1986, he was 
evaluated in connection with his respiratory complaints.  A 
history of respiratory disease dating to early childhood was 
noted, specifically, bouts of asthma.  It was noted that he 
seemed to outgrow his childhood asthma until approximately 
1962, when he experienced respiratory symptoms which were 
apparently precipitated by the emotions surrounding a divorce 
proceedings.  These symptoms thereafter abated until April 
1985, when he again noted progressive wheezing, particularly 
at night.  At that time, he began using an over-the-counter 
bronchodilator with some relief.  The veteran also reported 
that he had smoked 2-3 packs of cigarettes daily for 25 
years, and then smoked a pipe for 20 years.  He indicated 
that he had stopped smoking entirely in 1983.  After 
examining the veteran, the diagnosis was COPD.  The examiner 
indicated that "undoubtedly, [the veteran] has asthma and 
probably due to his long-term cigarette smoking habit has 
superimposed chronic obstructive pulmonary disease.  Indeed 
his physical examination and chest X-ray are suggestive of 
emphysema."  

The veteran also submitted additional private treatment 
records dated from January 1986 to July 1997, which show 
continued treatment for COPD.  

In August 1999 and March 2000 statements, the veteran 
indicated that prior to service, he smoked "lightly" but 
that he increased his smoking to 2-3 packs daily in service.  
He explained that cigarettes were readily available in 
service and that there was "peer pressure" to smoke.  The 
veteran indicated that he thereafter became addicted to 
nicotine and was unable to quit.  After the Surgeon General 
announced that smoking cigarettes was hazardous to one's 
health, the veteran indicated that he switched to pipe 
smoking, erroneously believing that to be a more healthful 
alternative.  

In March 2003, the veteran underwent a VA medical examination 
to determine the etiology of his current COPD.  He reported 
that he smoked continuously from the age of 16 until 
approximately 20 years prior to the date of the examination.  
The veteran explained that although he had smoked prior to 
service, he had increased his cigarette smoking in service 
and continued to be a substantial cigarette smoker for many 
years after discharge.  The examiner indicated that he had 
reviewed the veteran's claims folder and noted that 
diagnostic studies had confirmed a diagnosis of substantial 
chronic obstructive airway disease.  Based on his examination 
of the veteran and a review of his medical records, the 
examiner indicated that the veteran's COPD could be regarded 
as causally related to in-service cigarette smoking in that 
the veteran's cigarette smoking had continued at a very 
significant amount throughout his stay in the military 
service.  However, he indicated that the veteran's COPD could 
not be attributed solely to in-service cigarette smoking, as 
he had smoked before, during, and after service.  

II. Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

For claims filed prior to June 8, 1998, such as this one, VA 
General Counsel has held that direct service connection may 
be established for disability shown to result from tobacco 
use during active service.  VA O.G.C. Prec. Op. No. 2-93 
(Jan. 13, 1993), 58 Fed. Reg. 42,756 (1993).  To establish 
entitlement, the record must contain medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service.  
Id; see also Davis v. West, 13 Vet. App. 178 (1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Analysis

As a preliminary matter, the Board notes that on July 22, 
1998, the Internal Revenue Service Restructuring and Reform 
Act was enacted.  That law added 38 U.S.C. § 1103, which 
prohibits service connection for disability or death on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products during a veteran's active 
service.

By its terms, 38 U.S.C. § 1103 is applicable only to claims 
filed after June 9, 1998.  Because the veteran's claim of 
service connection for disease related to tobacco use was 
received at the RO on May 28, 1998, the statute does not 
apply in his case.  Rather, the General Counsel opinions 
described above, which permit service connection based on 
tobacco use during service in some circumstances, will be 
applied.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply).

Turning to the merits of the claim, the Board notes that the 
evidence does not demonstrate (nor does the veteran contend) 
that his COPD was present during active service.  Indeed, the 
record establishes that COPD was not present for many years 
after service separation, having first been diagnosed in 1985 
or 1986, approximately forty years after his separation from 
active service.

The veteran, however, argues that service connection for COPD 
is nonetheless warranted as such disability is causally 
related to his in-service use of cigarettes and/or an 
addiction to nicotine which developed in service.  

As noted, if competent medical evidence establishes that a 
disease or injury resulting in disability or death was a 
direct result of tobacco use during service, then service 
connection may be established on a direct basis under 38 
U.S.C.A. § 1110.  Where the competent medical evidence does 
not support a direct relationship between in-service smoking 
and the claimed disease, service connection may be granted on 
a secondary basis if competent medical evidence indicates 
that the claimed illness had its origin in tobacco use 
subsequent to service, but that the veteran developed a 
nicotine dependence during service which led to continued 
tobacco use after service.  See Davis v. West, 13 Vet. App. 
178, 183 (1999); see also VA O.G.C. Prec. Op. No. 19-97, 62 
Fed. Reg. 37,954 (1997).

In this case, service connection on a secondary basis is not 
warranted, as the record contains no medical evidence or 
opinion to substantiate nicotine dependence in service.  As 
noted above, medical evidence is required to show that the 
veteran incurred nicotine dependence in or due to service.  
VA O.G.C. Prec. Op. No. 19-97.  As to the remaining question 
of whether the veteran's COPD is causally related to in-
service tobacco use, the only competent evidence which 
specifically addresses the question is the March 2003 VA 
examination report wherein the examiner indicated that the 
veteran's COPD was due to a combination of pre-service, in-
service, and post-service smoking.  Although the opinion 
obviously relates the COPD, in part, to pre and post-service 
smoking, the fact remains that it also represents a competent 
opinion linking it, in part, to service.  

Again, there is ample lay evidence to support the claim that 
the veteran smoked cigarettes during his three years of 
active duty and an in-service smoking history is noted in the 
medical records, albeit dated many years after service.  
There is also no question that the veteran continued to smoke 
for many years after service.  Nevertheless, the applicable 
law and regulations do not require an adjudicator to parse 
the degree of disease attributable to in-service versus pre 
or post-service smoking, nor do they mandate that a certain 
threshold percentage of a disability linked to service must 
be met.  As to whether a post-service event or events (i.e., 
cigarette smoking) can be so overwhelming that it reduces a 
link to service to such a degree to be negligible so as to 
not support a nexus to service need not be answered here.  
There is sufficient lay evidence to show that the veteran 
smoked for 3 years during service, which would, when coupled 
with the supportive medical opinion, represent a sufficient 
contribution to his COPD. 

Accordingly, the Board finds that the medical evidence shows 
a nexus between the veteran's current COPD and his in-service 
cigarette smoking.  As the veteran's claim of service 
connection for COPD was received in May 1998, his appeal must 
be granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002); VA 
O.G.C. Prec. Op. No. 2-93 (Jan. 13, 1993), 58 Fed. Reg. 
42,756 (1993).


ORDER

Entitlement to service connection for COPD is granted.



		
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

